Citation Nr: 1043469	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for infection and gangrene of fingertips, status post 
amputation through middle phalanx as a result of treatment at a 
Department of Veterans' Affairs medical facility in February 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946.

This matter comes before the Board of Veterans Appeals (Board) on 
a February 2009 rating decision of the Sioux Falls, South Dakota, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the claim was remanded for further development 
and is now ready for disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not show that the 
infection and gangrene of the 2nd and 3rd fingers of his right 
hand was caused by the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care, or that it was due to an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for infection and 
gangrene of fingertips, status post amputation through middle 
phalanx under the provisions of 38 U.S.C.A. § 1151 have not been 
met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in November 2008, prior to 
the initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The November 2008 letter also advised the Veteran as 
to how VA assigns disability ratings and effective dates as per 
Dingess.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO/AMC associated the 
Veteran's outpatient treatment records, private treatment 
records, and obtained a VA opinion in January 2010.  

	Additionally, the Board finds that the January 2010 VA opinion 
substantially complied with the Board's September 2009 remand and 
is adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, which  included VA outpatient treatment 
records as well as private treatment records.  Rationale was 
provided to support the negative opinion.  The Board acknowledges 
that one private treatment record was received and associated 
with the file after the January 2010 VA examiner reviewed the 
file and rendered his opinion; however the Board notes that the 
private treatment record in question contains a negative opinion 
regarding causation that is consistent with the opinion given by 
the VA examiner.  The Veteran is not prejudiced by the examiner 
not reviewing the negative opinion as it would not support his 
claim for compensation.   Further, there is no indication that 
the VA examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  
	
Significantly, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any defect with the VA examiner's opinion of 
January 2010.  As such, the Board may proceed with adjudication 
of the claims based on the current record.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran maintains that he warrants compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for infection, 
gangrene and amputation of portions of the 2nd and 3rd fingers on 
his right hand.  He claims that his infection and gangrene 
occurred following an allergic reaction to a prescription drug 
prescribed to him in February 2005 by a VA physician.  For the 
following reasons, the Board finds that entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 is not warranted.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service-connected. 38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the veteran 
must show that VA treatment (or other qualifying event) resulted 
in additional disability, and further, that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
veteran's condition after such treatment, examination or program 
has stopped.  38 C.F.R. § 3.361(b) (2010).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both actual and 
proximate causation. In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the veteran's additional disability.  If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation.  38 C.F.R. § 
3.361(c)(1).

The proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment or other instance of 
fault proximately caused the additional disability, it must be 
shown that VA failed to exercise the degree of care expected by a 
reasonable treatment provider, or furnished the treatment at 
issue without informed consent.  38 C.F.R. § 3.361(d)(1). 
Proximate cause may also be established where the additional 
disability was an event not reasonably foreseeable, based on what 
a reasonable health care provider would have foreseen. The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. 

In determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent, in accordance with 38 C.F.R. §§ 17.32, 
3.361(d)(2) (2010).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner, who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the patient 
or surrogate the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

Here, the Veteran was seen by his VA primary physician, in 
February 2005, for a follow-up of hypertension, CAD, allergic 
rhinitis, osteoarthritis, and severe sensorineural hearing loss.  
His daughter accompanied him to assist with communication.  At 
that time, he informed his physician of blisters on the skin of 
his fingers and legs which "pop up and leave small wounds."  He 
reported that he had been experiencing those symptoms for the 
past two months.  Specifically, he had a "blister-like lesion on 
the middle phalanx of his right middle finger about 3 weeks ago, 
then the blister filled up with pus and broke up and it made a 
small wound."  He reported self-treatment of the wound.  He also 
reported that he had a similar wound on his right index finger a 
week prior to the appointment and a similar lesion on his right 
shin 10 days prior to the appointment.  Additionally, he reported 
that he had similar lesions under the nailbed of his right middle 
finger which had caused the nail to fall off three times, as 
recently as two months prior to the appointment.  He reported to 
the VA physician that the lesions were related to gout.   

On physical examination, the February 2005 VA physician noted the 
following: 

Multiple small skin ulcers on his right hand and right leg.  
At that this time I am not really sure what the etiology 
is.  He does have a history of gout so these ulcers could 
be deposition of gouty tophi in the sub cutaneous tissues.  
However, I am not sure of it at this time.  

The February 2005 VA physician noted that the last time VA 
checked his uric acid level was 1 1/2 years ago and it was normal 
at that time.  The Veteran informed the physician that he had 
previously taken a prescription for gout, colchicine, which had 
been prescribed by a private physician, and had run out of the 
medication 1 1/2 years ago.  The VA physician noted that she did 
not have records from the private physician and that the Veteran 
was going to get them for her.  Further, she noted that in the 
meantime, she would repeat a uric acid level test that day. 

Approximately five days later, in February 2005, the VA physician 
sent a letter to the Veteran indicating that his lab results had 
been reviewed and his uric acid level was mildly elevated.  The 
VA physician indicated that the mild elevation "may be causing 
gout which is causing your joint pains."  The physician 
prescribed allopurinol (the drug that the Veteran claims caused 
him to develop the infection and gangrene that led to the 
amputations), and instructed the Veteran that the drug would 
"help in decreasing [his] uric acid level" and that it 
"prevents or decreases joint pains from gout."  The records 
indicate that this was the first time he was prescribed 
allopurinol.  

Next, in early March 2005, the Veteran presented to his local, 
private physician with acute, severe rheumatism.  He also 
reported that he had recurrent gouty arthritis that has affected 
his toes, feet, ankles, and most recently recurrently in his 
hands and fingers.  The physician noted that the Veteran had a 
severe episode that affected his right hand and along with that 
he developed recurrently little pustules on the index and long 
fingers.  The pustules became infected, and he actually developed 
a severe cellulitis that led to a complete sloughing of the skin 
of the distal index finger and long finger.  The physician (S.L.) 
diagnosed the Veteran as having desquamation of the 2nd and 3rd 
fingers likely secondary to acute hyperuricemia from gout and 
allopurinol.  

One week later, Dr. L. reported that the Veteran had developed 
severe cellulitis.  She speculated as to whether his use of 
allopurinol had played a role in him developing the pustules and 
infection.  However, she noted that the pustules, by the 
Veteran's own report, had their onset before he was started on 
allopurinol.  She also indicated that she had had a very candid 
discussion with the Veteran about his gouty arthritis, gout 
attacks, and hyperuricemia and his diet and use of alcohol.  She 
observed that the Veteran drank three to five beers a day as well 
one to three drinks of vodka and soda a day, and that he consumed 
a large volume of red meat.

Subsequently, in March 2005, the Veteran presented to the local, 
private hospital with multiple infected digits of the right hand.  
He reported that he was given allopurinol in the past and had 
experienced an allergic reaction, specifically ischemic areas at 
the right index finger and long finger.  He reported that he had 
been performing dressing changes on the affected areas.  The 
private hospital physician recommended amputations at the most 
distal level as possible to allow good skin coverage.  Notably, 
at that time, the Veteran also received treatment for a 
methicillin-resistant Staph aureaus that had grown from his left 
wrist and left knee.  

Additionally, when he presented to the local hospital, he was 
diagnosed by Dr. L. with "migratory multiple septic arthritic 
conditions involving the right wrist initially and right distal 
fingers."

Following an examination of the Veteran in March 2005, prior to 
the Veteran's hospitalization, the private physician noted that 
"you almost wonder if this could be some sort of herpetic lesion 
that then became secondarily infected."  The physician noted 
that other physicians in the private clinic discontinued his 
allopurinol following the infections.   The physician indicated a 
plan to change the Veteran's dietary habits and recheck him in 
one week.  At that time, "I'd probably restart his allopurinol 
and put him on allopurinal routinely and probably life-long to 
see if we can't control this."  The physician opined that "I do 
not think allopurinol caused the cellulites and sloughing of the 
skin of the distal right index and long finger. I think it is 
serendipitous."  He further opined, "I think his eating habits 
and his alcohol intake also helped to set this up." 

Next, following an examination of the Veteran in March 2005, the 
local hospital physician, Dr. J.H., noted, "I suspect his 
reaction was not related to allopurinol but I would be somewhat 
hesitant to restart that. Will get formal rheumatology evaluation 
to help sort this out."

Dr. M. was asked for a consult during the March 2005 hospital 
admission.  She noted an impression of "acute onset of digital 
necrosis several days following treatment with allopurinol and 
colchicine for presumed gout."  She explained that the digital 
necrosis was followed by development of suppurative tenosynovitis 
in the Veteran's left forearm.  She opined that "[i]t is, 
however, high unlikely that the digital ischemia is related to 
his gout medication since it is so localized and there is no 
report that allopurinol or colchicines can cause digital 
gangrene."  She further noted that it was imperative that a 
workup for other causes be done.

Dr. W.H. was also asked to consult during the March 2005 hospital 
admission.  He discussed the following: 

The right hand findings could certainly be consistent with 
septic emboli, especially given his subsequent left forearm 
and wrist findings.  While the overall time period is a 
little long to posit ongoing Staph aureus bacteremia, this 
nonetheless is still possible.  This could, therefore, all 
be explained by a Staph aureus bacteremia with metastatic 
infection but without endocarditis per se.  I would also 
wonder about the right hand findings being secondary to 
some sort of unusual drug reaction similar to what is seen 
at times with Coumadin necrosis, et cetera.  I would also 
wonder about an acquired hypercoagulable state or a 
vasculitis.  

Next, the Veteran was treated at the VAMC in August 2005 for a 
regularly scheduled follow-up appointment.  At that time, he 
reported his March 2005 hospitalization and amputations.  He 
reported that he had been told by the hospital physicians that he 
had some sort of allergic reaction to allopurinol and was advised 
not to use it at all.  His VA physician instructed him to obtain 
records from his hospitalization and send them to her so that she 
could arrange any necessary follow-up regarding the 
hospitalization.  The VA physician assessed his gout as fairly 
controlled and noted that it had been mildly elevated earlier in 
the month as reported by his private physician. 

During the course of the appeal, a VA medical opinion was 
rendered in January 2010.  The examiner opined that the "use of 
allopurinol in a patient with an elevated uric acid level and 
recurrent episodes of gout is certainly indicated and 
appropriate."  Further, the VA examiner opined that "the use of 
allopurinol in this patient did not result in his skin condition 
and the loss of digits on his right hand."  He said that 
allergic reaction to allopurinol was fairly common but usually 
took the form of a generalized skin rash.  Hypersensitivity to 
allopurinol was noted to result in fevers, skin rashes, 
eosinophilia, and liver function abnormalities.  However, after 
researching the topic, the examiner indicated that the 
development/reaction of digital ischemia following use of 
allopurinol had "never been reported in the literature."  
Ultimately, the basis for the negative opinion was "that this 
type of condition has not been described in association with 
allopurinol, and two other physicians in the medical records 
stated that they did not feel this condition was related to 
allopurinol."  

As noted above, the initial question before the Board is whether 
the requirement under 38 U.S.C.A. § 1151 for an additional 
disability as a result VA treatment have been met.  The Veteran 
again argues that his treatment (prescription of allopurinol) by 
VA in February eventually resulted in his developing an infection 
and gangrene of fingertips of the 2nd and 3rd fingers of his 
right hand, which ultimately resulted in amputation through 
middle phalanx of those fingers.  The Board finds that the 
preponderance of the evidence weighs against this aspect of his 
claim.  

The Board observes that there are conflicting medical opinions at 
present.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Weighing in favor of the Veteran's contention is the impression 
by Dr. L. who initially indicated that his development of 
desquamation of the 2nd and 3rd fingers was likely secondary to 
acute hyperuricemia from gout and allopurinol.  There is also an 
opinion wherein the physician that one would "wonder about the 
right hand findings being secondary to some sort of unusual drug 
interaction." constitutes mere speculation as to the etiology of 
the Veteran's right hand disability.  Unfortunately, as to this 
second opinion, the law provides that compensation may not be 
based on resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a linkage 
between the current disorder and the claimed incident.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  The second opinion/statement is 
therefore assigned limited value.

As to Dr. L.'s initial positive opinion, the Board notes that she 
subsequently retreated from this opinion.  She specifically noted 
that the Veteran's problem with pustules of the fingers started 
before his taking allopurinol.  She also made an effort to point 
out that his use of alcohol and poor diet played a significant 
adverse role in his gouty arthritis, gout attacks, and 
hyperuricemia.  

Moreover, the two positive opinions are simply outweighed the 
negative opinions of record.  All four physicians essentially 
concluded that they did not know why the Veteran's fingers were 
infected and required amputation, but that his use allopurinol 
was not the cause the infection and gangrene.  The VA examiner 
identified the types of allergic reactions that the Veteran could 
have had to his use of allopurinol and indicated that vascular 
ischemia was not one of those reactions.  He added that his 
research had failed to yield any findings that related the use of 
allopurinol to the Veteran's reaction (vascular ischemia).  Given 
that Dr. L's initial positive opinion provided no rationale, the 
Board finds that the negative VA opinion is far more probative 
because it included a complete review of the claims file, 
discussion of the relevant opinions and the Veteran's statements, 
and medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion,

Based on the foregoing, the Board finds the weight of the 
competent evidence does not support causation by the action of 
the VA physician.  

In reaching its conclusion, the Board has also considered the 
Veteran's statements that his infection and gangrene of 
fingertips, status post amputation through middle phalanx was 
caused by the prescription allopurinol.  The Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

In this case, the Veteran is competent to report symptoms such as 
pain, redness, discoloration, and swelling of the fingers because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is 
not competent to provide testimony regarding the etiology of his 
infection and/or gangrene.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.").  Because an infection and gangrene 
are not diagnosed by unique and readily identifiable features, it 
does not involve a simple identification that a layperson is 
competent to make.  Therefore, the Veteran's unsubstantiated 
statements regarding the claimed etiology of his infection and 
gangrene, which might have been caused by vascular ischemia, are 
found to lack competency.

Moreover, the Board finds that the Veteran's reported history of 
developing symptoms after being prescribed medication by VA are 
not credible.  Significantly, the record indicates that the 
Veteran complained of blisters on his fingers on his right hand, 
prior to being prescribed the drug by VA.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran).  Further, 
the Veteran reported to his private physician that he had 
pustules on his fingers prior to being prescribed allopurinol.  

Accordingly, the Board finds the Veteran's statements asserting 
an allergic reaction to the drug prescribed by VA lack 
credibility and are without probative value.  See, e.g. Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

As proximate cause has not been shown, compensation under 38 
U.S.C.A. § 1151 is not warranted. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for infection and gangrene of fingertips, status post 
amputation through middle phalanx is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


